DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flexible” in claims 8-12 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”/”non-flexible” on the opposite side of said threshold) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 13-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich (DE 2641874 A1) in view of Haley (US 2005/0184026 A1).
With regard to claim 8, Friedrich discloses portable drinking vessel assembly (Fig. 1), the assembly comprising: a vessel defined by a side wall, a bottom portion that forms a bottom opening, and a top portion having a rounded rim that forms a top opening configured for drinking by a user, the side wall, the top portion, and the bottom portion being continuous and forming a cavity (1); a conduit (2) having a first end that forms a first opening and a second end that forms a second opening (3/4), the first opening being larger than the second opening, the first end integrally joined with a bottom surface of the bottom portion of the vessel, and the second end adapted to be inserted into an opening in a bottle neck (Fig. 2) whereby the first opening of the conduit is in communication with the bottom opening of the vessel; and a sleeve including a plurality of flexible ribs (5) disposed in a spaced-apart relationship thereon, the sleeve encapsulates a longitudinal portion of the conduit, the plurality of flexible ribs further configured to enable sealed coupling between the conduit and an inner surface of the bottle neck (Fig. 2).
However, Friedrich does not disclose a space between adjacent ones of the plurality of flexible ribs is greater than a radial height of the plurality of flexible ribs.
Haley teaches a sleeve (12) encapsulates a longitudinal portion of the conduit, the plurality of flexible ribs (30/32/34) further configured to enable sealed coupling between the conduit and an inner surface of the bottle neck (Fig. 2), and a space between adjacent ones of the plurality of flexible ribs is greater than a radial height of the plurality of flexible ribs (Fig. 2).
it is noted by the Examiner that the prior art to Haley and the instant invention are directed to sealing an inner surface of a bottle neck. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Haley is reasonably pertinent to the problem faced by the inventor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Friedrich by replacing the plurality of ribs as taught by Haley, for the benefit of providing the flexible, elastic, and resilient, circumferential sealing rings 30-34 that are easily deformed to provide the desired seal when device is inserted into the end of a bottle (Para. [0030]).
With regard to claim 10, the device of Friedrich as modified by Haley discloses the invention as disclosed in the rejection of claim 8 above. Haley further discloses a space between adjacent ones of the plurality of flexible ribs (30/32/34) is greater than a thickness of a respective one of the plurality of flexible ribs (Fig. 2).
With regard to claim 11, the device of Friedrich as modified by Haley discloses the invention as disclosed in the rejection of claim 8 above. Haley further discloses free ends of the plurality of flexible ribs (30/32/34) are rounded in cross-section (Fig. 2).
With regard to claim 12, the device of Friedrich as modified by Haley discloses the invention as disclosed in the rejection of claim 8 above. Friedrich further discloses the plurality of flexible ribs comprises 5 spaced apart ribs (Fig. 1).
With regard to claim 14, the device of Friedrich as modified by Haley discloses the invention as disclosed in the rejection of claim 8 above. Friedrich further disclose the sleeve (2) encapsulates the entire length of the tapered conduit (Fig. 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in view of Haley as applied to claim 8 above, and further in view of Niedzwiecki (US 7,861,888 B2).
With regard to claim 13, the device of Friedrich as modified by Haley discloses the invention as disclosed in the rejection of claim 8 above. However, they do not disclose the side wall of the vessel includes a curved transition into the bottom portion such that the bottom portion extends transverse to the conduit at the bottom opening.
Niedzwiecki teaches a portable drinking vessel assembly comprising a side wall and a bottom portion, wherein the side wall of the vessel includes a curved transition into the bottom portion such that the bottom portion extends transverse to the conduit at the bottom opening (Fig. 1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Friedrich, by including the curved transition between the side wall and the bottom portion as taught by Niedzwiecki, for the benefit of providing a better handling area and appearance as well.

Allowable Subject Matter
Claims 1-7 are allowed.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752